DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 26 March 2021 has been entered in full.  Claims 29 and 32 are amended.  Claims 1-28, 30, 31, 33, and 34 are cancelled.  Claims 35-48 are added.
Claims 29, 32, and 35-48 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings were received on 26 March 2021.  These drawings are acceptable.

Sequence Compliance
1.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  
I.  Specifically, the three cleavage region sequences at page 18, [0075] of the specification are not accompanied by the required reference to the relevant sequence identifiers.  
II.  The instant specification does not contain a separate statement paragraph on the first page that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP §608.05(I), §2422.03(I), and §2422.03(a)).	
This application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.

Specification
1.	The disclosure is objected to because of the following informalities:  
1a.	At page 7, [0043], the IL-2 sequence listed should be relabeled as “SEQ ID NO: 3” and not “SEQ ID NO: 2” (see line 5).  In line 3, there is an underlined “A” at position 41 in the sequence which is not present in SEQ ID NO: 2 (see [0042]; see also page 13, Table 1).  The sequence listing for SEQ ID NO: 3 is correct and has an alanine at position 41, so only the specification needs to be amended.
Appropriate correction is required.

Claim Objections
2.	Claim 29, 45, 47, and 48 are objected to because of the following informalities:  
2a.	Claim 29 recites the acronym “IL-2R” without first defining what it represents in the independent claims.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
2b.	In claim 29, line 8, a hyphen should be inserted in between “anti” and “apoptotic”.
2c.	In claims 45, 47, and 48, line 2, the phrase “identified as” should be amended to recite “of”.	  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	Claim 32 provides for the use of an engineered T cell (see line 2), but since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see MPEP §2173.05(q)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 29, 32, and 35-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,781,242. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a fusion protein comprising an IL-2 and Bcl-2 family polypeptide, a nucleic acid encoding the fusion protein, and a host cell comprising the nucleic acid, as well as cell survival/proliferative activities associated with the fusion.
	Claim 29 of the instant application is directed to a method of enhancing cell survival or proliferation, or inhibiting cell death or apoptosis of a target cell expressing an IL-2 R, the method comprising contacting the target cell with a fusion protein, a nucleic acid molecule encoding the fusion protein or a vector comprising the nucleic acid molecule, wherein the fusion protein comprises an IL-2 and Bcl-2 family polypeptide, wherein the IL-2 comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 4, and wherein the Bcl-2 family polypeptide is an anti-apoptotic Bcl-2 family polypeptide Bcl-xL comprising the amino acid sequence of SEQ ID NO: 7.
	Meanwhile, claim 1 of the ‘242 patent recites a fusion protein comprising an IL-2 and Bcl-2 family polypeptide, wherein the IL-2 comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 4, and wherein the Bcl-2 family polypeptide is an anti-apoptotic Bcl-2 family polypeptide Bcl-xL comprising the amino acid sequence of SEQ ID NO: 7, and wherein the fusion is capable of enhancing cell survival, enhancing cell proliferation, or inhibiting cell death or apoptosis of a target cell expressing an Il-2R. Claim 18 recites a pharmaceutical composition comprising the fusion protein. Claims 19-28 of the ‘242 patent recite a nucleic acid encoding the fusion protein, a vector comprising the nucleic acid, and an isolated host cell comprising the vector.  Claim 12 of the ‘242 patent recites that the fusion protein is capable of enhancing cell survival of a target cell expressing an IL-2R. Claim 13 recites that the fusion protein is capable of inhibiting cell death of a target cell expressing an IL-2R. Claim 14 recites that the fusion protein is capable of inhibiting apoptosis of a target cell expressing an IL-2R.
	Claim 35 of the instant application and claim 2 of the ‘242 patent recite that the fusion protein comprises the amino acid sequence of SEQ ID NO: 11.  Instant claim 36 and claim 3 of the ‘242 patent recite that the fusion protein comprises the amino acid sequence of SEQ ID NO: 12.  Instant claim 37 and claim 4 of the ‘242 patent recite that the IL-2 is circularly permuted (cp). Instant claims 38-39 and claims 5-6 of the ‘242 patent recite that the IL-2 is a mutant IL-2 selective for binding to a chain of an IL-2 receptor.  Instant claims 40-44 and claims 7-10 of the ‘242 patent recite that the fusion protein further comprises a linker. It is noted that the amino acid sequences and nucleic acid sequences recited in the instant claims are 100% identical to the same sequences recited in the claims of the ‘242 patent.	 
Although the claims of the instant application are directed to a method of enhancing cell survival or proliferation, or inhibiting cell death or apoptosis of a target cell expressing an IL-2R comprising contacting the target cell with a fusion protein, a nucleic acid molecule encoding the fusion protein or a vector comprising the nucleic acid molecule, wherein the fusion protein comprises an IL-2 and Bcl-2 family polypeptide, Bcl-xL, (and the ‘242 patent claims are directed to the identical fusion protein, nucleic acid, and host cell products), claims 1 and 12-14 of the ‘242 patent specifically recite that the fusion protein enhances cell survival, enhances cell proliferation, and inhibits cell death or apoptosis of a target cell expressing IL-2R.  Therefore, the claims of the ‘242 patent recite the same fusion products and functions thereof as recited in the method claims of the instant application.
Furthermore, the specification of the ‘242 patent teaches that the fusion protein comprising an IL-2 and Bcl-xL (as well as the nucleic acid and host cell) of the invention may be used to enhance the survival or proliferation or to inhibit the death or apoptosis of cells (column 23, lines 63-67 through column 24, lines 1-34).  Applicant is reminded that (i) the portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim and (ii) when ascertaining the scope of the reference claim to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed (see MPEP §804(II)(B)(2)(a) and Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); see also, In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003)).  




Conclusion
No claims are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Merchant, F. WO 2012/054929 (cited on the IDS of 28 January 2022; teach a targeted cargo fusion protein comprising a cargo moiety sequence including Bcl-2 anti-apoptotic proteins, such as Bcl-xl and a targeting moiety sequence that includes IL-2 (page 41, Table 3; page 26, Table 1, “CAA80661.1”; do not teach the IL-2 amino acid sequences of SEQ ID NOs: 2-4 recited in instant claim 29; do not teach the IL-2 nucleic acid sequences of SEQ ID NOs: 5, 6, recited in instant claims 46-48; do not teach the fusion protein amino acid sequences of SEQ ID NOs: 11-12 recited in instant claims 35, 36).  

Garcia et al. WO 2012/088446 (cited on the IDS of 28 January 2022; teach human IL-2 "superkines" that have increased binding affinity for IL-2β (Figure 3; page 40, Table 2; pages 3-4, [0014], [0016]); the amino acid sequence of SEQ ID NO: 12 of Garcia et al. is 99.3% identical to the amino acid sequence of SEQ ID NO: 2 of the instant application; the amino acid sequence of SEQ ID NO: 12 of Garcia et al. is 98.4% identical to the amino acid sequence of SEQ ID NO: 3 of the instant application) 

Levin et al. (Nature 484(7395): 529-533, 2012; cited in the IDS of 28 January 2022; teach human IL-2 "superkines" that have increased binding affinity for IL-2β (Figure 1c; abstract; page 531, column 2); disclose IL-2 superkines comprising the amino acid substitutions 80F, 81D, 85V, 86V, and 92F (Figure 1c)) 

Youle et al. US 2010/0317577 and WO 2008/039173 (cited on the IDS of 28 January 2022; teach a fusion protein comprising GM-CSF and Bcl-xL, as well as anti-apoptotic activity of the fusion protein (page 65 of ‘173 document, for example))

Antignani et al. J Biol Chem 282(15): 11246-11254, 2007 (cited on the IDS of 28 January 2022; teach a fusion protein comprising GM-CSF and anti-apoptotic protein, Bcl-xL; teach that the fusion protein reduces hematopoietic cell apoptosis and increases cell proliferation)

Cao et al. (J Neurosci 22(13): 5423-5431, 2002 (cited on the IDS of 28 January 2022; teach a fusion protein comprising TAT and Bcl-xL; teach that the fusion protein inhibits neuronal apoptosis in vivo)

Merchant, F. US 2016/0237135 (teach a fusion protein comprising IL-4 and Bcl-xL; teach that the fusion protein increases neural cell survival (page 18; Figures 1-4))

Antignani et al. Biochem 44: 4074-4082, 2005 (cited on the IDS of 28 January 2022; teach a fusion protein comprising GM-CSF and pro-apoptotic protein, Bad)

References that teach the fusion of IL-2 and pro-apoptotic protein, Bax (do not teach the sequences recited in the instant claims)
	Segel et al. Int J Exp Pathol 86: 279-288, 2005 (cited on the IDS of 28 January 2022)
	Aqeilan et al. Biochem J 370: 129-140, 2003 (cited on the IDS of 28 January 2022)
	Yarkoni et al. WO 99/45128 (cited on the IDS of 28 January 2022)

References that review IL-2/IL-2R expression and activity
Hodge et al. Scand J Immunol 51: 67-72, 2000
	Liao et al. Immunity 38(1): 13-25, 2013 (cited on the IDS of 28 January 2022)	
Mitra et al. J Leukoc Biol 103: 643-655, 2018
	Dumont et al. Exp Opin Ther Patents 15(5): 521-554, 2005 (cited on the IDS of 28 January 2022)	

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
07 September 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647